[Cite as State v. Parker, 2019-Ohio-2466.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 28119
                                                   :
 v.                                                :   Trial Court Case Nos. 2018-CR-2217
                                                   :                      2018-CR-44
 CURTIS PARKER                                     :
                                                   :   (Criminal Appeal from
         Defendant-Appellant                       :    Common Pleas Court)
                                                   :

                                              ...........

                                             OPINION

                              Rendered on the 21st day of June, 2019.

                                              ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384,
Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, 301 West Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

SEAN BRINKMAN, Atty. Reg. No. 0088253, 10 West Monument Avenue, Dayton, Ohio
45402
      Attorney for Defendant-Appellant

                                             .............

HALL, J.
                                                                                           -2-


       {¶ 1} Curtis Parker appeals from his convictions and consecutive sentences in two

trial court cases that were sentenced at the same time. In Montgomery C.P. No. 2018-

CR-0044, Parker was indicted on February 1, 2018 for one count of conveying drugs into

a detention facility, a third-degree felony. In that case, Parker pled guilty to an attempt to

commit the indicted charge, which made the offense and the conviction a felony of the

fourth-degree. By entry of April 25, 2018, he was sentenced to community control

sanctions including a term of local incarceration. On June 6, 2018, while incarcerated,

Parker left his work assignment at a local food pantry and failed to return to the detention

facility. He was indicted for escape, a third-degree felony (because he was under

detention for a fourth-degree felony, R.C. 2921.34(C)(2)(b)), in Montgomery County C.P.

No. 2018-CR-2217 on June 22, 2018. On July 17, 2018 he entered a plea of guilty as

charged in the new case and admitted to a community control sanction violation in the

older case. On August 24, Parker was sentenced to nine months in prison on each of the

cases, to be served consecutively.

       {¶ 2} Parker’s appointed appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), asserting the absence of

non-frivolous issues for review. By order filed February 6, 2019, we notified Parker of the

Anders filing and gave him an opportunity to submit a pro se brief, but he did not do so.

                                         I. Analysis

       {¶ 3} Counsel identifies, as potential issues, possible arguments regarding the

Parker’s sentencing, the consecutive nature of the sentences, and whether due process

was followed regarding the community control sanction revocation. However, counsel

concludes none of these have arguable merit.
                                                                                        -3-


       {¶ 4} Initially we note that when Parker entered a guilty plea in Case No. 2018-CR-

0044 he was sentenced to community control. He did not appeal the initial conviction and

the imposition of community control. Arguments concerning that plea and initial

sentencing should have been raised in an appeal at that time and cannot be raised now.

State v. Turner, 2d Dist. Montgomery No. 27350, 2017-Ohio-4101, ¶ 8. In addition,

Parker’s community control included a term that he would “refrain from violation of any

law.” Notice of CCS Revocation, Doc. #29.

       {¶ 5} On July 17, 2018, in conjunction with his guilty plea to the escape charge in

Case No. 2018-CR-2217, Parker admitted that he violated his supervision by walking

away from confinement at the Secure Transitional Offender Program (STOP) as indicated

in the notice of CCS revocation hearing. Nothing in the record indicates that Parker’s plea

to the escape charge or the admission to the community control violation was anything

other than knowing, intelligent, and voluntary. The trial court fully complied with Crim.R.

11 in taking the plea. There is simply nothing in the record to support an issue with

arguable merit about the guilty plea or admission of the violation.

       {¶ 6} Turning to the sentencing, in Case No. 2018-CR-0044, the trial court had

reserved an alternate sentence of “a prison term of 18 months” for a violation of any of

the terms of community control. Termination Entry, Doc. #18. At the plea hearing, the

court also advised Parker, and he acknowledged he understood, that a prison term for

escape would be required to be served consecutively to any other term of incarceration.

R.C. 2929.14(C)(2). After the July 17, 2018 plea and admission, the trial court ordered a

presentence investigation.

       {¶ 7} In the interim, Parker’s counsel filed a Motion to Withdraw as counsel of
                                                                                         -4-


record citing a “breakdown in the Attorney-Client relationship.” Doc. #20. That motion

apparently was granted, and new counsel promptly was appointed. On August 8, 2018,

new counsel filed a “Motion to Withdraw Plea,” asserting that prior counsel had been

ineffective in negotiating his plea. Doc. #24. By entry of August 10, 2018, that motion was

set for hearing on August 24, 2018. However, after pretrial conferences in chambers on

August 24, 2018, the court stated on the record that it had indicated “what the intended

sentence was going to be, upon then coming into the court, after learning what the

sentence was going to be, Mr. Parker is now, to my understanding, wants to withdraw his

motion [to] withdraw his plea based on that.” Transcript, August 24, 2018, p. 3. After about

a half hour recess the case was recalled and counsel and Parker both stated they wanted

to withdraw the August 8, 2018 motion. The trial court carefully addressed the issue

directly with Parker, who voluntarily indicated he wanted to withdraw the motion and

proceed with sentencing. The trial court then proceeded to sentencing. The court referred

to the presentence investigation and indicated it had considered the purposes and

principles of sentencing in R.C. 2921.11 and the seriousness and recidivism factors in

2921.12 and that the escape offense occurred while Parker was under supervision. The

court then sentenced Parker to nine months of imprisonment for each offense, to be

served consecutively, as required by R.C. 2929.14(C)(2). The court properly imposed

non-mandatory post-release control of up to three years.

       {¶ 8} We agree with counsel that an appeal of Parker’s sentence would be

frivolous. The sentences were both well within the statutory range for the offenses.

Parker’s record and the circumstances of the two offenses abundantly support the

sentences, and the record does not clearly and convincingly fail to support the sentences.
                                                                                      -5-


R.C. 2929.14(C)(2) requires a sentence for escape to be served consecutively. The

ordinary findings for imposing consecutive sentences found in R.C. 2929.14(C)(4) are not

required when consecutive sentencing is mandated. See, e.g., State v. Holiman, 9th Dist.

Summit Nos. 27105 & 27106, 2014-Ohio-1925, ¶ 6.

      {¶ 9} We find nothing in the record to support an argument of a denial of due

process in the processing of the community control revocation. The Notice of CCS

Revocation, Doc. #29, avers that Parker violated rule number one when he was arrested

for escape as a result of walking away from STOP confinement. He knowingly and

voluntarily admitted to this violation in open court. His nine-month sentence for that

violation was less than the 18-month potential alternate sentence about which he was

informed at his initial sentencing. An argument that there was some denial of due process

has no arguable merit.

      {¶ 10} In addition, in accordance with Anders, we independently and carefully have

examined the record for potential assignments of error and have found no non-frivolous

issues for our review.

      {¶ 11} The judgment of the Montgomery County Common Pleas Court is affirmed.


                                    .............



FROELICH, J. and TUCKER, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Sean Brinkman
Hon. Gerald Parker